—Judgment *900unanimously affirmed. Memorandum: Defendant’s sole contention is that County Court erred in admitting into evidence that portion of the victim’s hospital records indicating that the victim was assaulted with a gun. We disagree. Because that statement was relevant to the victim’s diagnosis and treatment, that portion of the hospital records was admissible under the business records exception to the hearsay rule (see, CPLR 4518 [a]; Williams v Alexander, 309 NY 283, 287-288; People v Goode, 179 AD2d 676, 677, lv denied 79 NY2d 1001; People v Archie, 167 AD2d 925, 926, lv denied 77 NY2d 991; People v Singleton, 140 AD2d 388, 389). (Appeal from Judgment of Monroe County Court, Smith, J. — Robbery, 1st Degree.) Present — Green, J. P., Lawton, Pigott, Jr., Scudder and Balio, JJ.